COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 RODNEY SANCHEZ LOPEZ,                                      No. 08-15-00009-CR
                                               §
                  Appellant,                                   Appeal from the
                                               §
 v.                                                          143rd District Court
                                               §
 THE STATE OF TEXAS,                                       of Reeves County, Texas
                                               §
                  Appellee.                               (TC# 13-08-07798-CRR)
                                               §

                                         ORDER

       The Court on its own motion ORDERS the Court Reporter for the 143rd District Court of

Reeves County to prepare and e-file a supplemental record containing State’s Exhibit 11-A and

State’s Exhibit 11-B (“DVD OF DASH CAM VIDEO”). The supplemental record is due with

this Court on or before December 12, 2016.

       IT IS SO ORDERED THIS 2ND DAY OF DECEMBER, 2016.

                                             PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.